Citation Nr: 0600258	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for chronic residuals 
of venereal disease to include gonorrhea.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
schizophrenia.  This case also comes before the Board on 
appeal from an August 2000 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
chronic residuals of venereal disease, to include gonorrhea.

This case was before the Board previously in January 2004 
when the Board reopened the veteran's claim of entitlement to 
service connection for schizophrenia and remanded the case 
for additional development.

In November 2005, the Board granted the veteran's motion to 
advance this case on the docket for good cause.  38 C.F.R. § 
20.900(c) (2005).

The issues of entitlement to service connection for 
schizophrenia and PTSD will be addressed in the REMAND 
portion of this document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  There is no competent medical evidence that the veteran 
has residuals of any venereal disease including gonorrhea.


CONCLUSION OF LAW

Service connection is not warranted for residuals of venereal 
disease.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2000 rating 
decision, the RO denied the veteran's February 2000 claim of 
service connection for residuals of venereal disease 
including gonorrhea.  Only after this rating action was 
promulgated did VA, on March 14, 2001, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudications of the claims, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, were provided to the veteran.  These 
actions essentially cured the error in the timing of the 
notice.  Additional notice was provided to the veteran by 
letters dated on May 31, 2002, and March 24, 2004.

As for VA's duty to assist a veteran, the veteran's service 
medical and personnel records and VA medical records have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  Records pertaining to the 
veteran's claim for disability benefits from the Social 
Security Administration have not yet been obtained; however 
at a September 2004 VA examination the veteran indicated that 
he received disability based upon his back, his legs, and his 
psychiatric disorder.  Therefore, these records are not 
relevant to the veteran's claim of entitlement to service 
connection for residuals of venereal disease.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided a VA 
examination in May 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the January 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical and personnel records, records of VA 
treatment of the veteran from December 1979 to June 2005, , 
the veteran's testimony at a May 2003 hearing, and the report 
of a May 2005 VA genitourinary examination of the veteran.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence obtained or submitted in 
this case.  The Board will summarize the relevant evidence 
where appropriate, and the Board's discussion below will 
focus on what the evidence shows or fails to show with regard 
to the veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he was treated for venereal 
disease, including gonorrhea, approximately ten times during 
his military service and multiple times after service.  The 
veteran's medical records do show treatment for venereal 
disease during service.  He was prescribed penicillin in July 
1977 for VD.  At the veteran's November 1978 separation 
examination, the veteran's genitourinary system was evaluated 
as normal.  There is no medical evidence showing current 
treatment or current diagnosis of venereal disease or 
residuals of venereal disease, including gonorrhea.  At the 
May 2005 VA genitourinary examination, the veteran reported 
that he had last been treated for gonococcal urethritis in 
1992.  He had first been diagnosed in 1977 but had had no 
episodes of infection since 1992. There was no loss of use of 
a creative organ.  The veteran's testicles, epididymis, and 
spermatic cord were within the normal range.  The impression 
was history of recurrent gonococcal infections with the last 
episode in 1992, when it was appropriately treated with 
antibiotics.  The examiner opined that it was less likely 
than not that the veteran had current residuals of gonococcal 
infection.  The preponderance of the evidence shows that the 
veteran does not have a current disability of residuals of 
venereal disease.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (In the absence of proof of a present disability, 
there is no valid claim presented.).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of venereal disease, to 
include gonorrhea.


ORDER

Entitlement to service connection for residuals of venereal 
disease, including gonorrhea, is denied.




REMAND

The issue of entitlement to service connection for 
schizophrenia is not ready for appellate review.  A review of 
the claims file indicates that the veteran has been receiving 
disability benefits from the Social Security Administration 
since approximately September 2001.  All records considered 
by that agency in deciding the veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2005).

Regarding the issue of entitlement to service connection for 
PTSD, which was denied by the RO in a February 2002 rating 
decision, the veteran has filed a timely notice of 
disagreement with that decision.  The RO has not issued a 
statement of the case (SOC) that addresses this issue.  Where 
a veteran has submitted a timely notice of disagreement with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Further, such action was directed 
in the January 2004 Remand from the Board.  The RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (From the available records, it 
appears that the veteran's claim for 
disability benefits was granted in 
approximately September 2001.)

2.  With regard to the veteran's claim of 
entitlement to service connection for 
schizophrenia, after the development 
requested above has been completed to the 
extent possible, review the record.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

3.  Furnish a statement of the case (SOC) 
regarding the issue of entitlement to 
service connection for PTSD to the 
veteran and his representative and give 
them the opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


